Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-10-2003

Clinton v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket 02-3045




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Clinton v. Comm Social Security" (2003). 2003 Decisions. Paper 658.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/658


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                             No. 02-3045


                                      PATRICK H. CLINTON,

                                                        Appellant,
                                                   v.

                            COMMISSIONER OF SOCIAL SECURITY




                            On Appeal from the United States District Court
                                      for the District of New Jersey
                                         (D.C. No. 00-cv-4028)
                             District Judge: The Honorable John C. Lifland




                              Submitted under Third Circuit LAR 34.1(a)
                                          January 16, 2003

                     Before: ROTH, FUENTES and ALDISERT, Circuit Judges.

                                         (Filed: April 10, 2003)




                                     OPINION OF THE COURT


ALDISERT, Circuit Judge.

        This appeal by Patrick H. Clinton from a denial of Social Security benefits requires

us to decide if the Commissioner erred as a matter of law in applying an incorrect
“severity” standard, and in failing to conclude that a claimant who cannot perform his past

relevant work has, by definition, a severe impairment. We must also decide whether there

was substantial evidence supporting the Commissioner’s determination.

        Because the parties are familiar with the facts and the administrative proceedings

and the appeal to the district court, we will discuss only the legal issues.

        The Social Security Administration utilizes a five-step sequential procedure for

evaluation of disability claims:

        The first two steps involve threshold determinations that the claimant is not
        presently working and has an impairment which is of the required duration and which
        significantly limits his ability to work. 20 C.F.R. §§ 416.920(a)-416.920(c) (1989).
        In the third step, the medical evidence of the claimant’s impairment is compared to a
        listing of impairments presumed severe enough to preclude gainful work. 20 C.F.R.
        § pt. 405, sub pt. P, App.1 (pt. A) 1989. If the claimant’s impairment matches or is
        “equal” to one of the listed impairment, he qualifies for benefits without further
        inquiry. 20 C.F.R. § 419.920(d). If the claimant cannot qualify under the listings,
        the analysis proceeds to the fourth and fifth step. At these steps, the inquiry is
        whether the claimant can do his own past work or any other work that exists in the
        national economy, in view of his age, education, and work experience. If the
        claimant cannot do his past work or other work, he qualified for benefits. 20 C.F.R.
        §§ 416.920(e)-416.920(f).

Sullivan v. Zebley, 493 U.S. 521, 525-526 (1990).

        Clinton argues that the Administrative Law Judge (ALJ) applied the wrong “severity”

standard at step two of the sequential evaluation. In rejecting the same argument, the

district court reasoned:

        This is a misapplication of the law. The “slight abnormality” language in SSR 96-3p
        is merely a clarification of the legal standard articulated in 20 C.F.R. § 404.1520(c).
        The existence of a slight abnormality is a necessary but insufficient condition for a
        finding of severe impairment. The mere fact that a slight abnormality exists does
        not warrant the finding of a severe impairment. A finding of severe impairment is

                                                      2
          made only if Clinton can establish that his slight abnormality significantly limited
          his abilities to perform basic work activities. As demonstrated by substantial
          evidence in the record, Clinton did not make such a showing here.

D.C. Op. at 13, App at 36.

          The Commissioner’s regulation concerning the legal standard of the second step
states:

          If you do not have any impairment or combination of impairments which
          significantly limits your physical or mental ability to do basic work activities, we
          will find that you do not have a severe impairment and are, therefore, not disabled.

20 C.F.R. § 404.1520(c).

          Indeed, the ALJ stated that the “second step in the sequential evaluation queries

whether the claimant has a medically determinable impairment or combination of

impairments which significantly limit one’s physical and/or mental ability to perform basic

work activity.” Tr. at 19.

          The basic term “disability” is defined in the relevant statute as the “inability to

engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment. . . .” 42 U.S.C. § 423(d). Thus, the regulation provides that a person

is not disabled if he does not have an impairment (or a combination of impairments) that

“significantly limit” his ability to do “basic work activities.” Basic work activities are

defined as the “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. §

404.1521(b).

          The ALJ applied the correct legal standard. He stated initially that Clinton’s

problem in this case is his “inability to produce persuasive evidence of disability in that



                                                         3
period.” Tr. at 16. He concluded that “the record is lacking sufficient medical evidence to

establish[] any severe impairment that imposed significant limitations on the claimant’s

ability to perform basic work activity at any time between January 20, 1987 and March 31,

1994.” Id. at 19.

        Distilled to its essence, Appellant is arguing that his impairments are more than a

slight abnormality because he could not perform his past relevant work and, hence, that his

impairment is severe. This argument sweeps too broadly. To qualify as a severe

impairment, “[t]he physical or mental impairment must be of a nature and degree of severity

sufficient to justify its consideration as the cause of failure to obtain any substantial gainful

work.” Bowen v. Yuckert, 482 U.S. 137, 147 (1987) (citations omitted). We are satisfied

that he did not make the necessary showing. We are satisfied also that substantial evidence

supports the factual determinations.

                                                   *****

        We have considered all contentions advanced by the parties and conclude that no

further discussion is necessary.

        The judgment of the district court will be affirmed.




TO THE CLERK:

        Please file the foregoing opinion.

                                                        4
                        /s/ Ruggero J. Aldersert
                        Circuit Judge


DATED: April 10, 2003




                           5